 



EXHIBIT 10.3A
EXECUTION COPY
FIRST AMENDMENT TO THE GLOBAL SETTLEMENT AGREEMENT
               THIS FIRST AMENDMENT TO THE GLOBAL SETTLEMENT AGREEMENT (this
“Amendment”), is dated as of October 29, 2007, by and between Delphi Corporation
(“Delphi”), on behalf of itself and its subsidiaries and Affiliates operating as
debtors and debtors in possession in the Chapter 11 Cases (together with Delphi,
the “Debtors”), and General Motors Corporation (“GM”). Capitalized terms not
defined herein shall have the meaning ascribed to such terms in the Agreement.
               WHEREAS, the Debtors commenced jointly administered cases under
the United States Bankruptcy Code, 11 U.S.C. §§ 101-1330, as amended and in
effect on October 8, 2005, in the United States Bankruptcy Court for the
Southern District of New York (the “Bankruptcy Court”);
               WHEREAS, Delphi, on behalf of itself and its subsidiaries and
Affiliates operating as debtors and debtors in possession in the Chapter 11
Cases, and GM have entered into a Global Settlement Agreement dated as of
September 6, 2007 (the “Agreement”);
               WHEREAS the Debtors have withdrawn without prejudice all of the
1113/1114 Motions; and
               WHEREAS, Delphi and GM have agreed to amend the Agreement
pursuant to this Amendment.
               NOW, THEREFORE, in consideration of the mutual promises,
agreements, representations, warranties and covenants contained herein, each of
the parties hereto hereby agrees as follows:

1.   Nineteenth WHEREAS Clause. The date “September ___, 2007” in the nineteenth
whereas clause of the Agreement is hereby replaced with the date “September 6,
2007”.   2.   New Twenty-Second WHEREAS Clause. The following new whereas clause
shall be added to the Agreement after the twenty first whereas clause thereof:
“WHEREAS, on or about October 29, 2007, the Debtors filed with the Bankruptcy
Court certain proposed amendments to the Disclosure Statement and Plan and to
certain exhibits thereto, including this Agreement and the Restructuring
Agreement;”   3.   Section 1.10 “Benefit Guarantee Term Sheets”. In the
definition of “Benefit Guarantee Term Sheets”, the words “Non-Represented Term
Sheet” are hereby deleted and replaced with the words “Non-Represented Employees
Term Sheet”.   4.   New Section 1.24(a) “DHMO”. The following Section 1.24(a)
shall be added to the Agreement after Section 1.24 thereof:       ““DHMO” shall
mean “dental health maintenance organization.””

 



--------------------------------------------------------------------------------



 



5.   Section 1.30 “Effective Date”. Section 1.30 is hereby replaced in its
entirety with the following: ““Effective Date” shall mean the Business Day
determined by the Debtors as provided in Article 1.68 of the Plan on which all
conditions to the consummation of the Plan set forth in Article 12.2 of the Plan
have been either satisfied or waived and the day upon which the Plan is
substantially consummated.”   6.   Section 1.32 “EPCA”. Section 1.32 is hereby
replaced in its entirety with the following: ““EPCA” shall mean that certain
Equity Purchase and Commitment Agreement, dated August 3, 2007 as amended
pursuant to an amendment filed with the Bankruptcy Court on October 29, 2007,
between Delphi and the Plan Investors, without giving effect to any subsequent
amendments, waivers, or other modifications thereto.”   7.   New Section 1.45(a)
“HMO”. The following Section 1.45(a) shall be added to the Agreement after
Section 1.45 thereof:       ““HMO” shall mean “health maintenance
organization.””   8.   Section 1.54 “IP License”. The date “September ___, 2007”
in Section 1.54 of the Agreement is hereby replaced with the date “September 6,
2007”.   9.   Section 1.89 “Plan”. Section 1.89 is amended by adding the words “
and amended as per the amended terms filed with the Bankruptcy Court on
October 29, 2007” after the words “September 6, 2007”.   10.   Section 1.96
“Restructuring Agreement”. Section 1.96 is hereby replaced in its entirety with
the following: ““Restructuring Agreement” shall mean the Master Restructuring
Agreement between Delphi and GM, dated as of September 6, 2007, as amended.”  
11.   Section 2.01 “The Labor MOUs.” In Section 2.01, the words “Non-Represented
Term Sheet” are hereby deleted and replaced with the words “Non-Represented
Employees Term Sheet”.   12.   Section 2.02(b)(v). In Section 2.02(b)(v), the
word “Final” is hereby deleted and replaced with the word “final”.   13.  
Section 4.04 “Cash to Be Paid to GM”. Section 4.04 is replaced in its entirety
with the following:

               “Consideration to be Received by GM.
               (a) On the Effective Date, and pursuant to the Plan, Delphi shall
provide the following consideration to GM (collectively, the “Consideration”):
(i) $1.5 billion in a combination of at least $750 million in cash and a 2nd
lien note (the “GM Note”) with the amount of such cash and the terms of the GM
Note established as set forth in Exhibit F hereto; provided, however, that terms
other than those set forth in Exhibit F and the form of the GM Note must be
satisfactory to GM to the extent that such terms (it being understood that none
of the terms on Exhibit F may be changed without GM’s written consent) or form
would have a material impact on GM, on the benefits GM reasonably is expected to
receive under the Plan (including, without

 



--------------------------------------------------------------------------------



 



limitation, GM’s distributions thereunder), the Restructuring Agreement, or this
Agreement, or on the ability of the Debtors to fulfill any obligations to any
GM-Related Parties under the Plan, the Restructuring Agreement, this Agreement,
or any agreements assumed, reinstated, or ratified under the Restructuring
Agreement, and (ii) $1.2 billion in junior preferred convertible stock with the
terms set forth in Exhibit G hereto; provided, however, that terms other than
those set forth in Exhibit G and the form of the certificate of designation of
the junior preferred convertible stock must be satisfactory to GM to the extent
that such terms (it being understood that none of the terms on Exhibit G may be
changed without GM’s written consent) or form would have a material impact on
GM, on the benefits GM reasonably is expected to receive under the Plan
(including, without limitation, GM’s distributions thereunder), the
Restructuring Agreement, or this Agreement, or on the ability of the Debtors to
fulfill any obligations to any GM-Related Parties under the Plan, the
Restructuring Agreement, this Agreement, or any agreements assumed, reinstated,
or ratified under the Restructuring Agreement.
               (b) The Consideration to be received by GM pursuant to this
section 4.04 and the survival of the GM Surviving Claims shall be in
(i) satisfaction of all claims asserted or assertable under sections 501, 502,
503, 506, and 507 of the Bankruptcy Code or otherwise by the GM-Related Parties
against the Debtors in the Chapter 11 Cases, including those asserted in the GM
Proof of Claim, and (ii) settlement of the GM Proof of Claim.”

14.   Section 5.01 “Bankruptcy Court Filing”. The following sentence shall be
added to the Agreement at the end of Section 5.01 thereof: “Simultaneously with
the filing of the proposed amendments to the Plan with the Bankruptcy Court on
or about October 29, 2007, the Debtors shall file an amendment to this Agreement
with the Bankruptcy Court as an exhibit to the Plan.”   15.   Section 6.01(d).
Section 6.01(d) is replaced in its entirety with the following: “The Effective
Date shall have occurred and GM shall have received the Consideration;”.   16.  
Section 7.03(e). Section 7.03(e) is replaced in its entirety with the following:
“by GM if it shall not have received the Consideration by March 31, 2008 or, if
the EPCA has not been terminated by such date, the first to occur of the
termination of the EPCA or April 30, 2008.”   17.   Section 7.25 October
Amendments. The following Section 7.25 shall be added to the Agreement after
Section 7.24 thereof:

               “Notwithstanding anything contained herein, the Parties agree
that amendments to be made to the Plan or the EPCA in the form (other than
immaterial and non-substantive changes) of the drafts of the amendment to the
Plan filed with the Bankruptcy Court on October 29, 2007 and the EPCA amendment
filed with the Bankruptcy Court on October 29, 2007, shall not result in the
non-satisfaction of the condition set forth in Section 6.01(c) hereof or in the
triggering of the termination right set forth in Section 7.03(b) hereof.”

18.   Effect of Amendment. On and after the date hereof, each reference in the
Agreement to “this Agreement,” “hereunder,” “hereof,” “herein” or words of like
import referring to the Agreement shall be deemed to mean the Agreement as
amended by this Amendment.

 



--------------------------------------------------------------------------------



 



    This Amendment shall operate as an amendment of the provisions of the
Agreement referred to specifically herein. The amendments to the Agreement
contemplated by this Amendment are limited precisely as written and shall not be
deemed to be an amendment to any other terms or conditions of the Agreement.
Except as specifically amended by this Amendment and as set forth in the
preceding sentence, the Agreement, subject to the provisions of Article VI
thereof, shall remain in full force and effect. Except as expressly provided
herein, this Amendment shall not be deemed to be a waiver of, or consent to, or
a modification or amendment of, any other term or condition of the Agreement.  
19.   Termination of Amendment. Notwithstanding anything to the contrary in this
Amendment, (i) if the EPCA amendment in the form filed with the Bankruptcy Court
on October 29, 2007 (other than with immaterial and non-substantive changes),
has not have been signed by all parties to the EPCA by November 17, 2007 or the
Bankruptcy Court has not entered an order approving such amendment that has
become a Final Order by November 30, 2007, this Amendment shall be terminable by
either Delphi or GM upon the provision of written notice to the other party, and
(ii) upon provision of such written notice, this Amendment shall be null and
void as if it had never been entered into by Delphi and GM.   20.  
Miscellaneous. The provisions of Sections 7.05, 7.06, 7.08, 7.09, 7.10, 7.12,
7.13, 7.14, 7.15, 7.16, 7.17, 7.18, 7.19, 7.20, 7.21, 7.22 and 7.24 of the
Agreement shall apply to this Amendment.

[Signature Page Follows]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
signed by their respective officers thereunto duly authorized, all as of the
date first written above.

                      DELPHI CORPORATION,       GENERAL MOTORS CORPORATION    
including on behalf of its Debtor subsidiaries
and Debtor Affiliates                
 
                   
By:
  /s/ John D. Sheehan
 
Name: John D. Sheehan       By:   /s/ Frederick A. Henderson
 
Name: Frederick A. Henderson    
 
  Title: Vice President, Chief Restructuring Officer           Title: Vice
Chairman and Chief Financial Officer    

 



--------------------------------------------------------------------------------



 



EXHIBIT F
     The terms of the GM Note shall be determined as follows:

  o   2nd lien exit financing of $1.5 billion (net of OID1) having a maturity of
8 years from the date of initial issuance, and issued under a single credit
facility, allocated as follows:

  §   At least $750 million (net of OID) in a note with market clearing terms
and covenants acceptable to Delphi to be raised from a third-party financing
source prior to emergence. All cash proceeds from the 2nd lien financing to be
paid to GM.2     §   $750 million (net of OID), as reduced by any cash proceeds
above $750 million as referred to above or as reduced below, in a note provided
to GM having the same terms as provided in connection with the third-party
financing. The 2nd lien credit agreement will provide that at any time that GM
holds more than $500 million (net of OID) of the Notes that any matter requiring
approval of less than 100% of the Noteholders shall require the following
approvals to be effective: (1) if GM votes in favor of the matter, the approval
of at least one-third of the non-GM Noteholders (determined by principal
amount); or (2) if GM does not vote in favor of the matter, the approval of at
least two-thirds of the non-GM Noteholders (determined by principal amount). No
other special voting rights shall be included in the 2nd lien credit agreement.
    §   Third party financing source (i.e., the initial purchaser or
underwriter) will have the right, through the emergence date, to replace GM on
up to $500 million (net of OID) of the note being provided to GM in which case
cash in the amount of any such replacement shall be paid to GM and its note (net
of OID) shall be reduced by such amount.     §   If the 1st lien exit financing
is greater than $3.7 billion (net of OID), an amount of cash equal to such
excess (the “Excess Amount”) will be paid to GM as part of its recovery and the
2nd lien financing will be reduced by such amount (with at least 50% of the
remaining 2nd lien financing allocated to the third party financing source),
provided that the sum of (i) undrawn availability plus any open letters of
credit up to $100 million pursuant to an ABL revolving credit facility and
(ii) Delphi’s pro forma consolidated cash as of the Effective Date (excluding
the Excess Amount

 

1   For all purposes of this Exhibit, OID excludes any fees paid to underwriters
or agents   2   To the extent that the ABL revolving credit facility (to the
exclusion of any other portion of the 1st lien exit facility) has a first
priority lien on any assets and the term loan portion of the 1st lien financing
has a 2nd lien, the notes subject to the 2nd lien financing shall have a third
lien on such assets.

 



--------------------------------------------------------------------------------



 



      and after giving pro forma effect to the $1.5 billion cash payment to GM
in connection with the 414(l) transaction) (the “Liquidity Amount”) is at least
$3.189 billion. In the event that the Liquidity Amount is less than $3.189
billion, then any Excess Amount shall be retained by Delphi up to the point that
the amount of such Excess Amount retained plus the Liquidity Amount equals
$3.189 billion and the remaining amount shall be paid to GM and the 2nd lien
financing will be reduced by such amount paid to GM as provided above.     o  
GM shall not have registration rights with respect to the GM Note.     o  
Subject to the following sentence, the collateral and guarantee package for the
2nd lien financing will be substantially the same as that for the 1st lien
financing. The 2nd lien facility shall not have a lien on the assets (other than
the stock of the first tier foreign subsidiaries) solely securing the European
portions of the 1st lien facility.     o   The GM Note shall be subject to a
6 month lock-up from the effectiveness of the Plan of Reorganization, provided
however that, during such lock-up period, GM shall not be restricted from
selling second lien notes if such notes are sold to investors at a price at
least equal to par less any original issue discount (the “Threshold Price”), or
below the Threshold Price, if GM makes a pro rata payment to the other holders
of 2nd lien notes equal to the product of (i) the absolute difference (measured
in basis points) between the actual price at which GM notes are sold by GM and
the Threshold Price and (ii) the face amount of the 2nd lien notes held by
others prior to giving effect to the sale of the GM notes.

2



--------------------------------------------------------------------------------



 



     
Cooperation with Marketing
  At any time and from time to time after the six month anniversary of the
effectiveness of the Plan of Reorganization (or sooner after such effectiveness
if the anticipated sales of the notes shall be in accordance with the foregoing
provisions of Exhibit F), upon the delivery of a notice from GM that it intends
to market no less than $175 million in principal amount of the Notes with a
proposed closing date no less than 20 days from the date of such notice, the
Company shall use commercially reasonable efforts to take all actions that GM
may reasonably request as being required in connection with the marketing, sale
or syndication of the Notes, including, as soon as reasonably practical,
(i) assisting in the preparation of a confidential information memorandum and
other marketing material, and if the Notes are not then rated, rating agency
material, (ii) making appropriate officers of the Company available for meetings
and/or calls with potential lenders, and if the Notes are not then rated, rating
agencies, at such times and places as GM may reasonably request, (iii) subject
to reasonably satisfactory confidentiality arrangements, provide all information
concerning the Company reasonably requested by GM for the successful marketing,
sale or syndication of the Notes, and (iv) subject to reasonably satisfactory
confidentiality arrangements, provide to GM the names, and contact details of,
and the amount of Notes held by all other holders of Notes. In connection with
any marketing, sale or syndication of the Notes, the Company will cause its
officers to execute and deliver all customary documents reasonably requested
under the circumstances by GM, its counsel and any book running managers or
syndication agents and to the extent requested by GM will otherwise provide GM
with reasonable and customary cooperation and assistance under the
circumstances. GM and the Company shall each bear their own out of pocket
expenses and other costs incurred in connection with the foregoing (it being
understood that GM shall pay the fees and expenses of any book running mangers
or syndication agents engaged in the marketing of the Notes that GM holds).

3



--------------------------------------------------------------------------------



 



     
 
  Notwithstanding the foregoing, in no event shall the Company be required to
(A) take any actions that are not customarily taken by issuers in connection
with the initial issuance of indebtedness similar to the Notes, (B) enter into
any agreements with any book running manager or syndication agent other than, if
the conditions set forth in the following sentence are satisfied, any such
agreement that both (I) is with one or more nationally recognized investment
banks, and (II) does not impose any obligation on the Company other than
(x) customary and reasonable indemnifications under the circumstances and
(y) other obligations consistent with the foregoing provisions of this section,
(C) amend or otherwise modify the terms of the Notes or (D) agree to not issue
or market other indebtedness during the marketing period for the Notes
 
   
 
  The Company shall not be obligated to enter into any such agreements with any
such book running manager or syndication agent unless: (i) the Company has
approved such book running manager or syndication agent, such approval not to be
unreasonably withheld; (ii) the Company has the right to approve, such approval
not to be unreasonably withheld, any confidential offering memorandum and all
other marketing material and, if the Notes are not then rated, rating agency
material to be used in connection with such marketing, sale or syndication of
the Notes; and (iii) the indemnifications by the Company set forth therein have
exceptions for willful misconduct or gross negligence on the part of GM, the
book running manager(s) or syndication agent(s) and other customary and
reasonable exceptions.

4



--------------------------------------------------------------------------------



 



EXHIBIT G
SUMMARY OF TERMS OF SERIES C PREFERRED STOCK
     Set forth below is a summary of indicative terms for the preferred stock of
Delphi Corporation to be issued to General Motors Corporation pursuant to a Plan
of Reorganization of Delphi Corporation under chapter 11 of the Bankruptcy Code.
No party shall be bound by the terms hereof and only execution and delivery of
definitive documentation relating to the transaction shall result in any binding
or enforceable obligations of any party relating to the transaction.

     
Issuer:
  Delphi Corporation (the “Company”), a corporation organized under the laws of
Delaware and a successor to Delphi Corporation, as debtor in possession in the
chapter 11 reorganization case (the “Bankruptcy Case”) pending in the United
States Bankruptcy Court for the Southern District of New York.
 
   
Series C Preferred
Stock Holder:
  General Motors Corporation (“GM”).
 
   
Securities to be
Issued:
  26,666,667 shares of Series C Convertible Preferred Stock, par value $0.01 per
share (the “Series C Preferred Stock”) with a stated value of $45 per share (the
“Stated Value”).
 
   
Liquidation
Preference:
  In the event of any liquidation, dissolution or winding up of the Company,
whether voluntary or involuntary, each share of Series C Preferred Stock shall
receive, out of legally available assets of the Company, a preferential
distribution in cash in an amount equal to the Stated Value plus any unpaid
dividends to which it is entitled. Consolidation or merger or sale of all or
substantially all of the assets of the Company shall not be a liquidation,
dissolution or winding up of the Company.
 
   
Ranking:
  Junior to the Company’s Series A-1 Senior Convertible Preferred Stock,
Series A-2 Senior Convertible Preferred Stock and Series B Senior Convertible
Preferred Stock (the “Senior Preferred Stock”) with respect to any distributions
upon liquidation, dissolution or winding up of the Company. Senior to Common
Stock with respect to any distributions upon liquidation, dissolution, winding
up of the Company. The Company shall be permitted to issue new capital stock
that is senior to or pari passu with the Series C Preferred Stock with respect
to distributions upon liquidation, dissolution or winding up and other rights.
 
   
 
  While any bankruptcy event is pending: (i) there shall be no dividends or
other distributions on shares of Common Stock or other securities that do not,
by their terms, rank senior to or pari passu with the Series C Preferred Stock
(“Junior Stock”) or any purchase, redemption,

 



--------------------------------------------------------------------------------



 



     
 
  retirement or other acquisition for value or other payment in respect of
Junior Stock unless the Series C Preferred Stock is paid its Stated Value plus
any dividends to which it is entitled in full; and (ii) there shall be no such
dividends, distributions, purchases, redemptions, retirement, acquisitions or
payments on Junior Stock in each case in cash unless the Series C Preferred
Stock has first been paid in full in cash its Stated Value plus any unpaid
dividends to which it is entitled.
 
   
Conversion of Preferred Stock into Common Stock:
  Each share of Series C Preferred Stock shall be convertible at any time,
without any payment by the Series C Preferred Stock Holder, into a number of
shares of Common Stock equal to (i) the Stated Value divided by (ii) the
Conversion Price. The Conversion Price shall initially be $45, subject to
adjustment from time to time pursuant to the anti-dilution provisions of the
Series C Preferred Stock (as so adjusted, the “Conversion Price”). The
anti-dilution provisions will be identical to the anti-dilution protection
afforded to the Series B Senior Convertible Preferred Stock.1 Any unpaid
dividends to which the Series C Preferred Stock is entitled shall be paid upon
any such conversion.
 
   
 
  Any Series C Preferred Stock held by GM or its affiliates that is converted
into Common Stock shall be converted into shares of Common Stock which, so long
as such shares are held by GM or its affiliates, cannot be voted other than with
respect to (a) an NPIF Transaction (as defined below) and (b) a Change of
Control Transaction (as defined below) in which the consideration to be paid for
such shares of Common Stock held by GM or its affiliates is not (i) equal to or
greater than $45 per share of such Common Stock (with such $45 per share
consideration to be proportionally adjusted to reflect any stock splits or stock
recombinations effecting such shares of Common Stock) and (ii) paid in full in
cash; provided, that upon the transfer by GM or its affiliates of such Common
Stock to a transferee that is not GM or an affiliate of GM, the restriction on
voting such Common Stock shall no longer apply.
 
   
Dividends:
  None, except that if any dividends are declared and paid on the Common Stock,
each share of Series C Preferred Stock shall be entitled to receive the
dividends that would have been payable on the number of shares of Common Stock
that would have been issued with respect to such share had it been converted
into Common Stock immediately prior to the record date for such dividend
(“Dividend Participation”). At such time as the Company has declared and paid
four consecutive quarterly cash

 

1   If a “Fundamental Change” occurs (i.e., merger, consolidation, asset sale,
etc.) in which all or substantially all Common Stock is exchanged for or
converted into stock, other securities, cash or assets, the Senior Preferred
Stock has the right upon any subsequent conversion to receive the kind and
amount of stock, other securities, cash and assets that it would have received
if it had been converted immediately prior thereto. Series C Preferred Stock
will also get this.

2



--------------------------------------------------------------------------------



 



     
 
  dividends on Common Stock and paid the Dividend Participation in full on the
Series C Preferred Stock, the Series C Preferred Stock shall no longer be
entitled to Dividend Participation.
 
   
Voting Rights:
  The Series C Preferred Stock will not have any voting rights, except with
respect to a Change of Control Transaction (as defined below) in which adequate
provision is not made for the Series C Preferred Stock to be paid Stated Value
and any unpaid dividends to which it is entitled in full in cash (an “NPIF
Transaction”), it being understood that the making of the cash tender offer
referred to in “Change of Control” below shall be deemed to constitute adequate
provision being made for payment in full in cash; provided, that nothing shall
prohibit the Series C Preferred Stock from being voted in any manner to the
extent required by Section 242(b)(2) of the Delaware General Corporation Law.
With respect to an NPIF Transaction, each share of Series C Preferred Stock
shall be entitled to a number of votes equal to the votes that it would
otherwise have on an “as converted” basis. Upon a transfer by GM or its
affiliates of the Series C Preferred Stock to someone other than GM or its
affiliates in which there is no automatic conversion into Common Stock, as
provided below under “Transferability,” the Series C Preferred Stock will vote,
on an “as converted” basis, together with the holders of the Common Stock, on
all matters submitted to the holders of Common Stock.
 
   
Mandatory
Redemption:
  So long as no bankruptcy event is pending, the Company shall redeem up to
$1 billion of outstanding Series C Preferred Stock to the extent of the proceeds
received from exercise, within the six months following the effective date of
the Company’s plan of reorganization, of warrants to be issued to the existing
Common Stock holders pursuant to the Company’s plan of reorganization. Any such
redemption of shares of Series C Preferred Stock shall be by payment in cash
equal to the Stated Value plus any unpaid dividends to which it is entitled.
 
   
Transferability:
  Upon any direct or indirect sale, transfer, assignment, pledge or other
disposition (a “Transfer”) of any Series C Preferred Stock (other than a
Transfer to an affiliate of GM or any Transfer completed at a time when there is
a pending acceleration under the Company’s exit financing facility or any
refinancing thereof), such Transferred Series C Preferred Stock shall
automatically be converted into Common Stock at the then applicable Conversion
Price.
 
   
 
  The Series C Preferred Stock and the shares of Common Stock underlying such
Series C Preferred Stock, or any interest or participation therein shall be
subject to the same 90-day transfer restriction applicable to Series B Senior
Convertible Preferred Stock.

3



--------------------------------------------------------------------------------



 



     
Amendments:
  No provision of the certificate of designations for the Series C Preferred
Stock may be repealed or amended in any respect unless such repeal or amendment
is approved by the affirmative vote of the holders of a majority in aggregate
Stated Value of the then outstanding Series C Preferred Stock.
 
   
Registration Rights:
  GM shall be a party to the Registration Rights Agreement to which the holders
of the Senior Preferred Stock are a party and GM and its affiliates shall be
entitled to the same registration rights with respect to Common Stock underlying
Series C Preferred Stock, which shall be deemed to be registrable securities, as
are available with respect to the shares of Common Stock underlying the Series B
Preferred Stock (other than with respect to the demand registration granted to
holders of a majority of shares of Series B Preferred Stock). As a party to the
Registration Rights Agreement, GM and its affiliates shall also be entitled to
one demand registration (without the consent of any holders of the Senior
Preferred Stock) in addition to the demand registrations after the Company is
eligible to use Form S-3; provided, however, that any transferees of the shares
of Common Stock underlying the Series C Preferred Stock, other than GM or an
affiliate of GM, shall not be entitled to such demand registration (but shall be
entitled to piggyback rights under the Registration Rights Agreement, subject to
customary cutback provisions).
 
   
Change of Control:
  In a merger, consolidation or sale of the Company involving a change of
control of the Company (a “Change of Control Transaction”), holders of Series C
Preferred Stock may elect to require (the “Change of Control Put”) that such
holder’s shares of Series C Preferred Stock be redeemed by the Company for
consideration, payable in cash and/or freely tradable marketable securities
equal to the greater of (i) the consideration with a value equal to the fair
market value of the Series C Preferred Stock and (ii) the Stated Value plus any
unpaid dividends to which it is entitled. The Series C Preferred Stock may only
receive payment with respect to its Change of Control Put if each holder of
Senior Preferred Stock who has elected to exercise its redemption option in a
Change of Control Transaction has first received payment in full in cash and/or
freely tradable marketable securities upon exercise of its redemption option.
The Company may not engage in any Change of Control Transaction unless adequate
provision is made for the payment of the Change of Control Put in full. For the
purpose of this provision, equity securities that are listed on a national stock
exchange and debt that is registered, or 144A debt instruments which contain
customary A/B exchange registration rights, shall be marketable securities.
 
   
 
  The holders of Senior Preferred Stock also have a redemption right with
respect to a Change of Control Transaction (the “Senior Put Option”).

4



--------------------------------------------------------------------------------



 



     
 
  The holders of Series C Preferred Stock shall be entitled to receive, as
consideration in a Change of Control Put, the same percentage of cash
consideration as was paid or, but for the failure of the holders of Senior
Preferred Stock to exercise the Senior Put Option, would have been paid to the
holders of Senior Preferred Stock in connection with the exercise of a Senior
Put Option; provided, that no holder of Series C Preferred Stock shall be
entitled to any cash consideration upon exercise of a Change of Control Put if
such cash consideration would result in Series C Preferred Stock receiving more
cash, in the aggregate, than would have been payable to all holders of Senior
Preferred Stock upon exercise of their Senior Put Options (unless holders of
Senior Preferred Stock are entitled to receive payment on the exercise of the
Senior Put Option of 100% in cash, in which case there shall be no limit on the
cash payable to Series C Preferred Stock with respect to a Change of Control
Put).
 
   
 
  In the event of a Change of Control Put where all or a part of the
consideration to be received is marketable securities, the fair market value of
such securities shall be determined as follows:

  •   If the consideration to be received is an existing publicly traded
security, the fair market value shall be determined based on the market value of
such security.     •   If the consideration to be received is not an existing
publicly traded security, the fair market value (taking into account the
liquidity of such security) shall reasonably be determined by the board of
directors of the Company in good faith. If the holders of the Series A, B or C
Preferred Stock object to the valuation of the board of directors, they may
request that an appraisal be conducted to determine the fair market value of the
consideration (taking into account the liquidity of such security). If such a
request is made, the determination of the fair market value of the consideration
shall be made by a nationally recognized investment banking, appraisal or
valuation firm selected by the holders of the Series A, B and C Preferred Stock.
If such holders cannot agree on a mutually acceptable appraisal firm, then the
holders of the Series A-1 and A-2 Senior Convertible Preferred Stock, on the one
hand, and the Series C Preferred Stock, on the other hand, shall each choose one
appraisal firm and the respective chosen firms shall agree on another appraisal
firm which shall make the determination. The cost of such appraisal shall be
borne by the Company.     •   The determination of the fair market value of the
consideration received in a Change of Control Transaction shall be determined
within appropriate time periods to be agreed upon.

5



--------------------------------------------------------------------------------



 



     
 
  If, in connection with any Change of Control, the Company (or the acquiring
company) makes a cash tender offer for all outstanding Senior Preferred Stock
and Series C Preferred Stock, for at least the Stated Value of such securities
(plus any accrued and/or unpaid dividends to which such securities are
entitled), then the Change of Control Put right shall be deemed to have been
satisfied.

6